Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 1
                                               PROTECTIVE    of 14 PageID #: 2816
                                                           ORDER




                         Exhibit T
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 2
                                               PROTECTIVE    of 14 PageID #: 2817
                                                           ORDER




         Confidential - Outside Counsel Eyes Only

Transcript of Maurizio Angelone
                            Date: November 19, 2020
    Case: Cellular Communications Equipment LLC -v- HMD Global Oy




     Planet Depos
     Phone: 888.433.3767
     Email:: transcripts@planetdepos.com
     www.planetdepos.com



              WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 3
                                               PROTECTIVE    of 14 PageID #: 2818
                                                           ORDER




     1                   UNITED STATES DISTRICT COURT
     2                 FOR THE EASTERN DISTRICT OF TEXAS
     3                            MARSHALL DIVISION
     4     - - - - - - - - - - - - - - - - - - - - - - - x
     5     CELLULAR COMMUNICATIONS            :
     6     EQUIPMENT, LLC,                    :
     7                          Plaintiff,    : Civil Action
     8         v.                             : No. 2:20-CV-00078-JRG
     9     HMD GLOBAL OY,                     :
     10                          Defendant.   :
     11    - - - - - - - - - - - - - - - - - - - - - - - x
     12
     13                Virtual Videotaped Deposition of
     14                           MAURIZIO ANGELONE
     15             Confidential - Outside Counsel Eyes Only
     16                    Thursday, November 19, 2020
     17                            7:59 a.m. CST
     18
     19
     20
     21    Job No.:     334660
     22    Pages:     1 - 77
     23    Reported by:        THERESA A. VORKAPIC,
     24                        CSR, RMR, CRR, RPR
     25
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 4
                                               PROTECTIVE    of 14 PageID #: 2819
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                2

     1
     2               Virtual Videotaped deposition of Maurizio
     3     Angelone taken pursuant to subpoena before Theresa
     4     A. Vorkapic, a Certified Shorthand Reporter,
     5     Registered Merit Reporter, Certified Realtime
     6     Reporter, Registered Professional Reporter and a
     7     Notary Public in and for the State of Illinois.
     8
     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 5
                                               PROTECTIVE    of 14 PageID #: 2820
                                                           ORDER
                              Confidential - Outside Counsel Eyes Only
                                  Transcript of Maurizio Angelone
                                 Conducted on November 19, 2020               16

     1          Q   During any time this year, 2020, have you
     2     had any other employers?
     3          A   No, I didn't.
     4          Q   Let's please pull back up Exhibit No. 1,
     5     and I'd like to refer you to Paragraph No. 1 of
     6     Exhibit No. 1.
     7          A   Uh-huh.
     8          Q   The first sentence says:            "I was the vice
     9     president and general manager of HMD America".
     10             My first question is were you the vice
     11    president of HMD America?
     12         A   Yes, I was.
     13         Q   So vice president and general manager both
     14    about to the HMD America in that sentence; is that
     15    correct?
     16         A   Correct.
     17         Q   And then it says you were the vice
     18    president and general manager until July 2020 when
     19    you took a new role.
     20             What is the new role?
     21         A   Basically the overall Americas region, so
     22    North America and Latin America has been split in
     23    two July 1st.       So basically the team has
     24    reorganized in two different separate
     25    organizations, so one is North America and the

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 6
                                               PROTECTIVE    of 14 PageID #: 2821
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                18

     1     manager of HMD America?
     2           A   Well, I was supervising the overall
     3     business operations in the Americas region, so
     4     both North America and Latin America, and I was
     5     the supervisor of the employees in the HMD
     6     Americas team basically operating in the two
     7     regions, Latin America and North America.
     8           Q   What employees did you supervise?
     9           A   All functions are typically organized
     10    under me, the region organization like HMD
     11    America, so you would have finance,
     12
     13
     14
     15          Q   And those main functions that you
     16    mentioned in your previous answer, were you a
     17    member of any of those teams or functions?
     18              MS. KASH:    Object to form.
     19    BY THE WITNESS:
     20          A   Well, I was the lead of the entire
     21    organization, so I was the marketing, finance,
     22    et cetera, all those functions were reporting to
     23    me.
     24    BY MR. TICE:
     25          Q   In your role as general manager of HMD

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 7
                                               PROTECTIVE    of 14 PageID #: 2822
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                24

     1          A   Yes, I am.
     2          Q   What is this website?
     3          A   It is the website of HMD Global so this is
     4     the -- it's the customer front for HMD, the
     5     company.
     6          Q   And within this web page, it has your name
     7     and your picture and under your name it says vice
     8     president Latin America; is that right?
     9          A   Correct.
     10         Q   As vice president Latin America, is that
     11    your role at HMD Global or HMD America?
     12         A   HMD America.
     13         Q   Do you know if HMD has a website?
     14         A   No, we don't have.
     15             MR. TICE:     I'm going to have the
     16    technician pull up a document titled Tab No. 9 and
     17    mark it as Exhibit No. 3.
     18             (A certain document was marked Angelone
     19             Deposition Exhibit 3 for identification,
     20             as of 11/19/2020.)
     21    BY MR. TICE:
     22         Q   Have you seen Exhibit No. 3 before?
     23         A   No, I didn't.
     24         Q   Earlier you testified that you were during
     25    the 2016 to 2020 time frame vice president at HMD

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 8
                                               PROTECTIVE    of 14 PageID #: 2823
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                25

     1     America; is that right?
     2          A   Correct.
     3          Q   And you did not hold any roles at HMD
     4     Global during that time frame; is that correct?
     5          A   Correct.
     6          Q   Do you see on Exhibit No. 3 before you
     7     your name?
     8          A   Yes.
     9          Q   And that is your picture on Exhibit No. 3,
     10    right?
     11         A   Yes.
     12         Q   What does that text say underneath your
     13    name?
     14         A   Vice president Americas, HMD Global.
     15         Q   Were you the vice president Americas at
     16    HMD Global at any time between 2016 and 2020?
     17             MS. KASH:     Objection to form.
     18    BY THE WITNESS:
     19         A   This is, again, the way we project the
     20    information on the customer front, so from the
     21    customer perspective anything is under HMD Global
     22    or had any consumer, customer, corporate customer
     23    would see HMD Global as the company behind the
     24    business that we do in any region so that's the
     25    reason why it says HMD Global there.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG  Document
               FILED UNDER       79-22 FiledTO
                           SEAL PURSUANT     12/16/20 Page 9
                                               PROTECTIVE    of 14 PageID #: 2824
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                37

     1          A   Anything related to customer relationship
     2     and business that we do with customers in the
     3     United States at that time, and so the overall
     4     operations around performing that business with
     5     customers which typically were distributors of our
     6     devices and carriers in the United States.
     7          Q   And Paragraph No. 3 of your declaration
     8     says you oversaw personnel; is that correct?
     9          A   Correct.
     10         Q   What personnel did you oversee at HMD
     11    America?
     12             MS. KASH:    Objection to form.
     13    BY THE WITNESS:
     14         A   Finance, marketing, sales, sales
     15    operations, technical account management, supply
     16    chain, care operations, that's pretty much it.
     17    BY MR. TICE:
     18         Q   Do you know where these personnel that you
     19    oversaw were located?
     20         A   Finance in Miami, operations in Miami,
     21    technology account management in Miami, marketing
     22    in Miami,
     23
     24
     25         Q   Besides New Jersey, Atlanta and Seattle,

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document
               FILED UNDER      79-22 FiledTO
                           SEAL PURSUANT    12/16/20 Page 10
                                              PROTECTIVE     of 14 PageID #: 2825
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                46

     1     and very often third parties that perform certain
     2     testing.
     3          Q   Do you know which HMD America employees
     4     perform field testing?
     5              MS. KASH:     Objection to form.
     6     BY THE WITNESS:
     7          A   Employee you said?
     8     BY MR. TICE:
     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document
               FILED UNDER      79-22 FiledTO
                           SEAL PURSUANT    12/16/20 Page 11
                                              PROTECTIVE     of 14 PageID #: 2826
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                52

     1              MS. KASH:    Objection to form.
     2
     3
     4
     5
     6
     7
     8
     9
     10
     11
     12
     13
     14
     15
     16         Q   When you say across the region, is that
     17    the North American region?
     18         A   North American and Latin America.
     19
     20
     21
     22
     23
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document
               FILED UNDER      79-22 FiledTO
                           SEAL PURSUANT    12/16/20 Page 12
                                              PROTECTIVE     of 14 PageID #: 2827
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                61

     1          A   Not that I'm aware of.
     2     BY MR. TICE:
     3          Q   Let's discuss Paragraph No. 7 of your
     4     declaration.
     5          A   Okay.
     6          Q   In Paragraph 7 you state:           "HMD America
     7     holds regular regional meetings for its employees
     8     at its headquarters in Miami."
     9              Do you see that?
     10         A   Yes, I see that.
     11         Q   What types of regional meetings are you
     12    referencing?
     13         A   We have various types of meetings, so we
     14    have sales meetings where typically sales guys or
     15    people responsible for sales and are scattered in
     16    the region will travel to Miami to meet with the
     17    regional organization like me, Cristina, Rex
     18    Fryhover, Rodolfo, typically because now with the
     19    pandemic obviously all this is not going anymore,
     20    but we had regular monthly meetings, regular
     21    marketing meetings, leadership team meetings where
     22    different people will travel from their location
     23    to Miami to attend.
     24         Q   When you said different people travel from
     25    their locations, what locations did people travel

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document
               FILED UNDER      79-22 FiledTO
                           SEAL PURSUANT    12/16/20 Page 13
                                              PROTECTIVE     of 14 PageID #: 2828
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                63

     1              MS. KASH:    Can you scroll up?
     2              MR. TICE:    Enrique, can you scroll up to
     3     Paragraph 4, please.
     4     BY
     5
     6
     7
     8
     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document
               FILED UNDER      79-22 FiledTO
                           SEAL PURSUANT    12/16/20 Page 14
                                              PROTECTIVE     of 14 PageID #: 2829
                                                           ORDER
                             Confidential - Outside Counsel Eyes Only
                                 Transcript of Maurizio Angelone
                                Conducted on November 19, 2020                77

     1         CERTIFICATE OF COURT REPORTER - NOTARY PUBLIC
     2
     3              I, Theresa A. Vorkapic, Certified
     4     Shorthand Reporter No. 084-2589, CSR, RMR, CRR,
     5     RPR, and a Notary Public in and for the County of
     6     Kane, State of Illinois, the officer before whom
     7     the foregoing deposition was taken, do hereby
     8     certify that the foregoing transcript is a true
     9     and correct record of the testimony given; that
     10    said testimony was taken by me and thereafter
     11    reduced to typewriting under my direction; that
     12    reading and signing was not requested; and that I
     13    am neither counsel for, related to, nor employed
     14    by any of the parties to this case and have no
     15    interest, financial or otherwise, in its outcome.
     16              IN WITNESS WHEREOF, I have hereunto set my
     17    hand and affixed my notarial seal this 30th day of
     18    November, 2020.
     19    My commission expires November 6, 2023.
     20
     21                         ______________________________
     22                         THERESA A. VORKAPIC
     23                         NOTARY PUBLIC IN AND FOR ILLINOIS
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
